DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 7, 2022 has been entered.  Claims 1-10 remain pending in the application.  Applicant’s amendments have overcome the Specification and Claim objections previously set forth in the Non-Final Office Action mailed June 7, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 6, 7, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US 20040124639.
Regarding claim 1, Lin teaches a door lock device, comprising: 
a lock assembly (2A; 2B), comprising: 
a housing structure (20; unnumbered face plate and housing cover; Fig 5) ;
a driving member (39); 
an acting member (40; 42) connected to the driving member (Fig 6); 
an active member (22) arranged on the housing structure (Fig 5) and cooperating with the acting member for operation [0022]; and 
a main lock member (21) arranged on the housing structure (Fig 5) and interlocked with the active member (Fig 5), 
a carrier structure (27; 28) fastened on the housing structure [0023] and connected to the main lock member (Fig 6) via at least one elastic element (27e; 28 is connected via 27e to 27 which is connected to 21);
wherein the driving member drives the acting member to swing [0020] and the acting member touches the active member to displace the active member and synchronously displace the main lock member [0022]; and 
an operation assembly (2B) interlocked with the driving member of the lock assembly (Fig 6; [0020]).
Regarding claim 2, Lin teaches the door lock device of claim 1, wherein the lock assembly (2A; 2B) comprises a housing structure (20) configured with the main lock member (21) and the active member (22), and wherein the main lock member is displaced relative to the housing structure to extend out of or retract into the housing structure ([0018]; Fig 4), and the active member is displaceably disposed on the housing structure (Fig 5) and securely connected to the main lock member [0019].
Regarding claim 3, Lin teaches the door lock device of claim 2, wherein the lock assembly (2A; 2B) further comprises a carrier structure (unnumbered plate feature through which 21 extends which mounts on front of 20) fastened onto the housing structure (20), and wherein the main lock member (21) is connected to the carrier structure in a manner that the main lock member is displaceable relative to the carrier structure (Figs 4, 5; [0018]).
Regarding claim 5, Lin teaches the door lock device of claim 1, wherein the acting member (40; 42) is of a spoon shape (Fig 6) and has a spoon body engaged on the driving member (right side portion of 40; Fig 6) and a handle portion connected to the spoon body to swing about the driving member as an axis (left side portion of 40; Fig 6; [0022]).
Regarding claim 6, Lin teaches the door lock device of claim 1, wherein the active member (22) has a displacement portion (22b) displaceable toward a direction [0019], a force bearing portion (22a) disposed on the displacement portion (Fig 5), and a fastening portion disposed on the displacement portion (22c) and securely connected to the main lock member [0023], and wherein the acting member hooks and causes the force bearing portion to displace and enables the displacement portion to displace linearly and to drive the fastening portion, allowing the fastening portion to displace together with the main lock member[0022].
Regarding claim 7, Lin teaches the door lock device of claim 1, wherein the operation assembly (2B) comprises at least one acting mechanism (34; 36; 37) and an interlocking mechanism (38) interlocking the acting mechanism and the driving member (39; Fig 6; [0020]).
Regarding claim 8, Lin teaches the door lock device of claim 7, wherein the acting mechanism (34; 36; 37) has a rotating member (37), an actuating member (36) and a fastening member (34), and wherein the rotating member has a shaft portion (34b), with a first arm portion (37c) and a second arm portion (37b) connected to different sides of the shaft portion (Fig 6; [0021]), the shaft portion being connected to the fastening member [0021], the first arm portion being connected to the actuating member, and the second arm portion being connected to the interlocking mechanism [0020].
Regarding claim 9, Lin teaches the door lock device of claim 7, wherein the interlocking mechanism (38) has an interlocking member (38a) connected to the acting mechanism (34; 36; 37; [0020]) and an inactive member (unnumbered pin feature connecting 38 to 39 in Fig 6) connected to the interlocking member, and wherein one side of the inactive member is connected to the interlocking member and another side of the inactive member is displaceably connected to the driving member (pin slides in oblong hole at right end of 39; Fig 6;  [0020]). 
Regarding claim 10, Lin teaches the door lock device of claim 1, further comprising a handle assembly (33;35) encapsulating the operation assembly (2B; Figs 4, 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 20040124639, as applied to claim 1 above, and further in view of Klaszka et al., DE 102013000285 A1 (hereinafter Klaszka)
Regarding claim 4, Lin teaches the door lock device of claim 1, wherein the driving member (39) is a plate body (Fig 6), and wherein one end portion of the driving member is formed with a sliding portion displaceably connected to the operation assembly (unnumbered feature of 39 containing oblong hole engaged with a pin; Fig 6) and another end portion of the driving member is securely connected (via 39c) to the acting member (40; 42) to drive the acting member to swing [0022].
Lin does not teach wherein the driving member is a shaft body.  
Klaszka teaches wherein the driving member (30) is a shaft body (Fig 3; [0051] of attached machine translation).
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Lin’s apparatus with Klaszka’s shaft body driving member.  The prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements into a single prior art reference.  One of ordinary skills in the art could have combined the elements as claimed by known methods and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized the results of the combination were predictable, a functioning door lock device which translates operations assembly motion into lock assembly operation.  
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
In response to applicant's page 9 argument that Lin becomes locked in the event of a fire, Lin’s prior art structure performs as the instant invention does meeting the limitations of claims, until such time a fire event causes Lin to perform as further designed.  
In response to applicant's pages 10 argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the carrier structure is a sheet body and connected to the main lock member via the plurality of elastic element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's page 12 argument that Lin pertains to a fire door lock whereas the instant invention pertains preventing the lock assembly from being damaged or stolen, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Lin’s prior art structure performs as the instant invention.  
In response to applicant's page 12 argument that a person having ordinary skill in the art would not modify Lin because the purpose and technical features of the instant invention are completely different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Both shaft body and plate body driving members are well known the art and replacing one with the other to perform the same function would be a matter of choice for a person of ordinary skill in the art. See in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675